 


110 HR 4524 IH: To suspend temporarily the duty on certain cathode ray tubes.
U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4524 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2007 
Mr. Bilbray introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain cathode ray tubes. 
 
 
1.Certain cathode ray tubes 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:
 
 
 
 
9902._._Cathode-ray data/graphic display tubes, color, with a phosphor dot screen pitch greater than or equal to 0.305 mm but less than 0.315 mm, a 90-degree deflection, a video display diagonal equal to or greater than 69.5 cm, and an aspect ratio of 1 to 1 (provided for in subheading 8540.40.00)FreeNo changeNo changeOn or before 12/31/2011    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
